[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an appeal from the action of the Board of Tax Review CT Page 13026 of the City of Shelton whereby the plaintiff appealed to said board to review the assessment on property located at 204 Howe Avenue in the City of Shelton. The assessor of Shelton assessed the property at a gross assessment valuation of $209,700.00. Utilizing a 70 percent valuation, the assessor's office assessed the property at $146,790.00. The Board of Tax Review refused to revise said assessment.
The plaintiff claims the tax was grossly excessive, disproportionate and unlawful and has appealed to this court. This is a six-unit apartment with no on-site parking. It is of average condition. The method utilized by the City of Shelton and the appraisal for the plaintiff was based upon comparable sales and income.
The plaintiff submitted incorrect billing for the cost approach. In comparing the valuations submitted by both parties, the court finds the building condition is not satisfactory. Comparable values utilized were not of the same values for the vicinity. The court reduces the gross assessment valuation from $209,700.00 to $190,000.00, thus reducing the seventy percent from $146,790.00 to $133,000.00. That results in a 70 percent valuation net reduction of taxes in the amount of $13,790.00. Judgment is entered in that amount from the date of assessment from October 1, 1993 with costs and interest.
Philip E. Mancini, Jr. State Trial Referee